Citation Nr: 0100302	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-16 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
for post-traumatic stress disorder (PTSD), from January 17, 
1992, and the 50 percent rating assigned from September 7, 
1994.

2.  Entitlement to service connection for a genitourinary 
disability.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent rating effective from January 17, 1992.  
In May 1993, a notice of disagreement was received relating 
to the assigned effective date of the grant of service 
connection.  In September and November 1993 rating decisions, 
the RO denied entitlement to earlier effective dates for the 
grant of service connection for PTSD; however, the veteran 
was never issued a statement of the case on that issue.  

In January 1994, a notice of disagreement as to the issue of 
a higher rating for PTSD was received.  In May 1995, a 
statement of the case was issued and the veteran thereafter 
perfected his appeal as to that issue.  In a May 1995 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a back disability.  

In July 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO as to the issue of a 
higher rating for PTSD.  In a July 1995 determination, the 
veteran's disability rating for PTSD was increased to 50 
percent effective September 7, 1994.  The Board notes that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of a higher rating for 
PTSD remains in appellate status.  

In February 1996, a notice of disagreement was received as to 
the issue of whether new and material evidence had been 
submitted to reopen the claim of service connection for a 
back disability.  The veteran was never issued a statement of 
the case on that issue.  

In a July 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a back disability or a 
stomach disability.  In addition, the claims of service 
connection for a skin disorder, hemorrhoids and for a 
genitourinary disability to include prostate disability, and 
urinary tract disability, were denied as not well-grounded.  
The veteran was not notified of this rating decision.  
However, in an October 1996 rating decision, the RO again 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
back disability or a stomach disability and the claims of 
service connection for a skin disorder and for hemorrhoids 
and a genitourinary disability to include prostate disability 
and urinary tract disability were again denied as not well-
grounded.  The veteran was notified of this decision.  In 
July 1997, a notice of disagreement was received as to all 
issues (although a notice of disagreement was already of 
record for the back issue).  Thereafter, a statement of the 
case was never issued for the issues of service connection 
for a skin disorder and for hemorrhoids, and back and stomach 
disabilities on a new and material basis.  

In a September 1998 determination, the RO confirmed and 
continued the 50 percent rating for PTSD and denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  In addition, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
genitourinary disability and hemorrhoids.  However, as noted, 
the veteran had disagreed with the original denial of that 
claim, so the issue of service connection was already pending 
and the standard of new and material evidence was not for 
application.  In September 1998, the veteran was provided the 
new amended regulations pertinent to his PTSD claim.  In July 
1999, a statement of the case was issued on the genitourinary 
disability issues, but such indicated that service connection 
was being considered on a new and material basis.  In August 
1999, a substantive appeal was received.  

In December 1999, the veteran's claim was remanded by the 
Board for him to be afforded a personal hearing before a 
Veterans Law Judge.  In July 2000, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  At that time, the veteran submitted additional 
medical records, but he waived original RO jurisdiction 
thereof in writing.  

The Board notes that the RO adjudicated the claim for a 
higher rating for PTSD as an increased rating.  However, in 
light of the distinction noted by the Court in the recently-
issued case Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has recharacterized the issue as one involving the 
propriety of the initial evaluation assigned.  


FINDING OF FACT

Since January 17, 1992, the veteran's PTSD has rendered him 
virtually isolated from the community and demonstrably unable 
to obtain or retain employment. 


CONCLUSION OF LAW

A schedular rating of 100 percent for PTSD is warranted from 
the effective date of service connection.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (regulations in effect prior to 
November 7, 1996).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the record shows that the veteran was granted 
service connection for PTSD in a May 1993 rating decision.  
He was assigned a 30 percent rating effective January 17, 
1992.  Since the issue before the Board for appellate 
adjudication is whether higher ratings than assigned were 
warranted from the effective date of service connection, the 
Board will consider the evidence of record dated from January 
17, 1992 onward.  

The veteran was assigned a VA psychiatric examination in 
September 1992.  At that time, he reported having dreams and 
nightmares of his service in Vietnam.  In addition, he 
related that he had guilty feelings, flashbacks, heightened 
startle response, reduced involvement with others, memory and 
concentration problems, trouble maintaining employment, 
problems with anger control, alienation from friends and 
family, and a history of drug and alcohol use.  The veteran 
also related that he had depression and anxiety and that he 
was in treatment for his problems.  The veteran indicated 
that he was not employed and that he lived alone at his 
mother's home.  Mental status examination revealed that the 
veteran was casually dressed and groomed.  He was moderately 
depressed and anxious.  He denied suicidal and homicidal 
ideation.  He was coherent and relevant and had no impairment 
of thought process or content.  Memory and concentration were 
poor.  Insight and judgment were adequate.  The diagnosis was 
PTSD.  It was noted that his highest level of adaptive 
functioning in the last year was poor.  Further psychiatric 
testing confirmed that the veteran did in fact suffer from 
PTSD.  

In a May 1993 letter, a VA physician confirmed that he had 
been treating the veteran for PTSD, a panic disorder, and 
depression since 1990.  He indicated that the veteran was 
medicated and involved in group therapy and that there had 
been no improvement in the veteran's symptoms despite the use 
of therapy.  In a July 1993 clinical note and in an August 
1993 letter, the physician reiterated the substance of his 
earlier letter.  Ina September 1993 letter, the physician 
indicated that the veteran had been emotionally disabled and 
unemployed since 1988.  

January 1994 VA records show treatment for PTSD and note that 
the veteran had become more delusional and almost psychotic.  
In a January 1994 letter, the veteran's VA treating physician 
indicated that the veteran had PTSD with a panic disorder.  
He also indicated that the veteran had pathological grief and 
major depression as well as a delusional disorder.  The 
physician indicated that although the veteran was taking a 
number of medications and was attending individual and group 
therapy, he considered the veteran to be a "walking time-
bomb with intense emotions, violence, suicidal ideation and 
explosive behavior."  He indicated that the veteran could 
not relate to other people normally and could not hold a job.  

Subsequent treatment records dated in from May to July 1994 
show continued treatment for PTSD.  During that period of 
time, the veteran was alert and cooperative.  He described 
having marital problems and was worried that he would become 
violent toward his pregnant wife.  These feelings made him 
feel guilty.  He was offered strategies for avoiding this 
type of behavior.  He also indicated that he was angry with 
his daughter.  It was noted that the veteran was having sleep 
problems to include nightmares and was very volatile and 
agitated.  

From August to December 1994, the veteran remained very 
agitated, confused, and overwhelmed.  He also described 
having problems with his sons.  An October 1994 evaluation 
showed that the veteran complained of having anger, 
nightmares, tension, and flashbacks.  He was verbal, 
coherent, focused, and oriented times three.  His 
associations were intact and his affect was appropriate to 
content.  His mood was stable and he denied hallucinations 
and suicidal ideation.  He did admit having occasional 
homicidal ideation.  The veteran did not indicate that he had 
a plan in that regard.  His memory was intact and his insight 
and judgment were fair.  The veteran continue treatment 
thereafter.  The early 1995 records show that he was 
depressed and was having nightmares, headaches, insomnia, 
feelings of violence, guilt, self-loathing, and startle 
reaction.  He also indicated that he had intrusive thoughts 
and auditory hallucinations.  The examiner noted that he was 
very anxious and depressed and was borderline psychotic.  In 
May 1995, the group therapy sessions were canceled due to 
lack of participation.  

In July 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran described having nightmares at night as well as 
insomnia.  The veteran indicated that he was taking multiple 
medications for his various disabilities to include PTSD.  
The veteran indicated that he only had 2 friends and did not 
like to socialize.

For the remainder of 1995, the VA records show that the 
veteran attended "anonymous" PTSD group sessions.  

In a July 1995 RO determination, the veteran's disability 
rating for PTSD was increased to 50 percent effective 
September 7, 1994.

In June 1997, the veteran received VA psychiatric treatment.  
He described having memory loss at that time.  In September 
1997, the veteran was evaluated at a VA facility.  At that 
time, he reported having flashbacks, paranoia, 
hypervigilance, startle reaction, aversion to meat, insomnia, 
nightmares, and memory loss.  He also reported experiencing 
social isolation, photosensitivity, guilt, and rage reaction.  
He related that he had homicidal and suicidal ideation, 
crying spells, depression, panic attacks, and agoraphobia.  
The diagnoses were PTSD, mood disorder, avoident personality.  
The Global Assessment of Functioning (GAF) score was 30.  The 
examiner also indicated that the veteran's maximum GAF from 
the previous year was 30 and that he was totally disabled.  

In April 1998, the veteran was afforded another VA 
psychiatric examination.  He reported at that time that he 
had been working as a security guard since early February.  
He described stressful experiences from Vietnam  The veteran 
indicated that as a result of these incidents and others, he 
had frequent nightmares and occasional flashbacks.  He stated 
that he had intrusive thoughts and described avoident 
behavior including his inability to form close relationships 
with people.  He indicated that he had a fear of intimacy  
The veteran also reported having an exaggerated startle 
response, insomnia, and hypervigilance.  The veteran related 
that he had been seeing a VA physician for his PTSD for 8 
years and that he had been going approximately once a month.  
The veteran was unclear about what medications he was taking.  
He related that he drank alcohol heavily once per month.  The 
veteran also indicated that he was attending a weekly group 
therapy session.  The examiner noted that according to 
information in the claims file, the veteran was taking 
multiple medications.  

Mental status examination revealed that the veteran was 
cooperative and established good eye contact.  The examiner 
considered his reliability to be fair.  The veteran was 
unclear about the details of his psychiatric treatment.  He 
displayed normal psychomotor levels.  There was no evidence 
of any abnormal movements.  The veteran's speech was normal 
with respect to rate, volume, and tone.  His associations 
were tight and logical and his thinking appeared goal-
oriented.  The veteran reported that his mood was depressed.  
Objectively, he appeared slightly dysphoric.  His affect was 
mood congruent and consistent with the content of the 
interview.  His affect did become more intense when talking 
about traumatic incidents and his eyes teared slightly.  The 
veteran denied any suicidal or homicidal ideation.  He denied 
any psychotic symptoms to include auditory or visual 
hallucinations.  He had no thought insertion, thought 
withdrawal, thought broadcast, or delusions of control.  The 
veteran did endorse hypervigilant symptomatology which did 
not reach delusional proportions.  In addition, he endorsed 
other symptoms of PTSD including intrusive memories, 
flashbacks, nightmares, insomnia, an exaggerated startle 
response, and avoidance behaviors.  The veteran was oriented 
time three.  He was able to register and recall information 
without any difficulty.  There were no marked deficits of 
attention or concentration during the course of the 
evaluation.  The diagnoses were PTSD and alcohol abuse in 
partial remission.  His disability level was noted to be 
moderate and his GAF was 55 to 60.  

The examiner indicated that the veteran's claims file was 
reviewed, but the examiner was unable to locate any recent 
treatment records.  It was noted that the veteran was 
troubled by PTSD symptoms, but was currently able to work in 
a limited capacity as a security guard.  His interpersonal 
relationships were noted to have been impaired, such that he 
had limited interactions with people outside his immediate 
family.  At the time of examination, the examiner did not 
detect a significant personality disorder nor did the 
examiner feel that the veteran's alcohol abuse was 
responsible for his PTSD symptoms.  On the other hand, the 
examiner indicated that it was conceivable that the veteran 
was underestimating his alcohol abuse and that this might in 
fact explain his non-compliance with treatments and 
appointments with the local VA facility.  

In July 1999, the veteran's VA treating physician provided 
another letter.  He indicated that he had continued to treat 
the veteran for PTSD and panic disorder.  He related that 
during 1998, the veteran had sown some improvement in his 
mental disorder and had gone back to work as a security 
guard.  According to the examiner this job unfortunately 
intensified his PTSD symptoms and he was forced to resign.  
He indicated that the veteran was very agitated and volatile 
and was having many flashbacks, paranoia, aversion to meat, 
nightmares, insomnia, rage reactions, homicidal and suicidal 
thoughts, panic attacks, and social isolations.  He indicated 
that his GAF was 25/30.  He opined that the veteran was 
totally disabled and unemployable.  

In July 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  At that 
time, the veteran and his representative indicated that the 
veteran was currently unemployed.  It was asserted that the 
veteran worked in 1998 for about 3 months, but succumbed to 
stress and went back into psychiatric treatment.  The veteran 
stated that he did not even talk to people because he did not 
trust them.  He claimed that he would lose his temper and had 
been losing his temper with a neighbor who was allegedly 
harassing him.  He stated that he had told the police that 
"this lady wants me to kill her, and she's looking for the 
right person, but I made up my mind."  He reported that the 
VA treating physician had explained to him that if he killed 
her, he would lose his home and his wife and would go to 
jail.  The physician suggested that the veteran move before 
he hurts the neighbors.  The veteran related that he does not 
socialize with his own older children who he kicked out of 
his house; he lived with his wife and 5 year old child.  The 
veteran indicated that he sleeps during the day because he is 
insecure at night.  He related that he had not been gainfully 
employed in many years.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided; 
rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
38 C.F.R. § 4.14 (2000).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, as noted above, 
consideration of a higher rating for PTSD involves a question 
of the initial evaluation assigned after the grant of service 
connection.  In Fenderson, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation after a grant of service 
connection.  The Court held that in the latter case, the rule 
of Francisco that the current level of disability is of 
primary importance when assessing an increased rating claim, 
did not apply; rather, the VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - the practice 
known as "staged rating."  Thus, the Board will consider 
both the propriety of the initial rating assigned, as well as 
whether different ratings are warranted at different stages. 

The veteran is rated under Diagnostic Code 9411 using the 
General Rating Formula for Psychoneurotic/Mental Disorders.  
This formula, prior to November 7, 1996, provides a 30 
percent rating for PTSD in which the ability to establish or 
maintain effective or wholesome relationships with people is 
definitely impaired; and in which by reason of psychoneurotic 
symptoms the initiative, flexibility, efficiency, and 
reliability levels are so reduced as to result in definite 
industrial impairment.  The term "definite" has been defined 
as "as "distinct, unambiguous, and moderately large in 
degree," and a representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; Hood v. Brown, 4 Vet. App. 
301 (1993).  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

A 50 percent rating is warranted for PTSD when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired; and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

The formula provides for a 100 percent rating for psychiatric 
disability: 1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth above are 
each independent bases for granting 100 percent.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  The veteran's 
psychiatric disability has been evaluated by the RO under 
both the former and revised regulations.  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The modified regulations for mental disorders are found in 38 
C.F.R. §§ 4.125-4.130 (2000).  The Board notes that 
psychiatric disabilities evaluated under Diagnostic Code 9411 
are rated according to the General Rating Formula for Mental 
Disorders.  The revised rating criteria provides a 30 percent 
rating for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as "depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130 (2000).


1.  From January 19, 1992 through November 6, 1996

For this period of time, January 19, 1992 to November 6, 
1996, under the former criteria, the medical evidence showed 
that the veteran's level of disability due to PTSD was 100 
percent.  The veteran's PTSD resulted in the veteran being 
virtually isolated from the community and demonstrably unable 
to obtain or retain employment.  His GAF score was never 
shown to be more than 30 and he was never employed during 
that period of time.  The record showed that the veteran 
received regular VA treatment.  Of particular probative value 
are the statements from his long-term VA treating physician 
who indicated that the veteran had problems with rage, 
violence, anger, and was in fact like a "walking time-
bomb."  The veteran intermittently described having suicidal 
and homicidal ideation.  At times, the veteran was delusional 
and psychotic.  In light of the foregoing, and resolving any 
doubt in the veteran's favor, the veteran's PTSD met the 
criteria for a 100 percent rating. 


2.  From November 7, 1996

For this period of time, November 7, 1996 onward, under the 
former criteria, the veteran's level of disability due to his 
PTSD continued to be 100 percent until his April 7, 1998 VA 
examination.  At that time, the veteran showed improvement in 
his PTSD symptoms, as was confirmed by his VA treating 
physician.  In addition, for a brief period of time, the 
veteran maintained employment.  During his evaluation, he was 
cognitively intact.  The veteran denied any suicidal or 
homicidal ideation.  He denied any psychotic symptoms to 
include auditory or visual hallucinations.  He had no thought 
insertion, thought withdrawal, thought broadcast, or 
delusions of control.  However, he did exhibit other PTSD 
symptomatology including intrusive memories, flashbacks, 
nightmares, insomnia, exaggerated startle response, and 
avoidance behaviors.  His GAF was 55 to 60.  However, 
thereafter, the veteran's PTSD once again worsened and 
rendered him unable to be employed, isolated from the 
community, and dangerous to himself and others, according to 
his VA treating physician in the July 1999 letter.  The 
physician indicated that the employment itself only 
exacerbated the veteran's PTSD.  The Board further notes that 
the veteran's later hearing testimony is consistent with the 
physician's letter. 

The Board has determined that the veteran's PTSD disability 
warranted a 100 percent rating from the effective date of 
service connection.  On the day of the April 7, 1998 VA 
examination, the veteran showed improvement in his PTSD 
symptoms which was confirmed by his VA treating physician, 
however, the VA treating physician also indicated that this 
improvement was only temporary, it certainly was not 
sustained for any measurable period of time and the veteran 
returned to his totally disabled state thereafter.  As such, 
and in affording the veteran every reasonable doubt, the 
veteran's 100 percent rating should remain in effect, without 
any reduction thereto, from the effective date of service 
connection onward.  Since the 100 percent rating was 
warranted under the old criteria, which are clearly more 
favorable to the veteran, no further evaluation under the new 
criteria is necessary.  


ORDER

A 100 percent rating for PTSD from January 17, 1992, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




REMAND

As noted in the introductory portion of this decision, 
although the veteran timely appealed the issue of service 
connection for a genitourinary disability to include prostate 
disability, his claim for service connection was addressed 
improperly on a new and material basis.  In addition, the 
original denial of service connection was adjudicated as not 
well-grounded. The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  
Accordingly, the Board finds that the RO should determine if 
there are any further treatment records and the veteran 
should be afforded a VA genitourinary examination in order to 
determine the etiology of his alleged disabilities.  
Thereafter, his claim of service connection should be 
considered on the merits and not on a new and material basis.  

In addition, as also noted in the introductory portion of 
this decision, although the veteran timely disagreed with 
several issues which had been denied in rating decisions, he 
was never issued statement(s) of the case as to those issues.  
Thus, in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30, the veteran should be issued a statement of the 
case as to the issues of: (1) an earlier effective date for 
the grant of service connection for PTSD; (2) whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a back disability; (3) whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a stomach disability; and (4) 
entitlement to service connection for a skin disorder.  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
determine if there are any outstanding 
records of treatment pertaining to 
treatment for any genitourinary 
disability.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should also 
be informed that he may submit medical 
evidence which supports his assertion 
that he developed a genitourinary 
disorder, specifically one involving his 
prostate, as a result of his presumed 
exposure to Agent Orange in service.  

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current nature, extent, and 
manifestations of any genitourinary 
disability to include prostate 
disability.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  A careful history of all 
genitourinary complaints and treatment 
should be elicited from the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  

The report of examination should include 
a specific opinion as to whether the 
veteran does or does not have a 
genitourinary disability and, if so what 
is the correct diagnosis.  With respect 
to any genitourinary disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any specified disability is linked 
to the veteran's presumed exposure in 
Vietnam.  An opinion as to any other 
etiology should be set forth as well.  
The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current genitourinary 
disability and the veteran's military 
service, the RO should specifically advise 
him and his representative of the need to 
submit such competent medical evidence to 
support the claim.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for genitourinary 
disability in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein, on the merits of the claim.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.  
If any benefit requested by the appellant 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
her claims file is returned to the 
Board for further appellate 
consideration.

7.  The RO should send the veteran a 
statement of the case as to the issues of 
(1) an earlier effective date for the 
grant of service connection for PTSD; (2) 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a back disability; 
(3) whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a stomach 
disability; and (4) entitlement to 
service connection for hemorrhoids and a 
skin disorder, in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal as to any 
issue, then the RO should return such to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 



